A petition for certification of the judgment in A-003951-13 having been submitted to this Court, and the Court having determined that the trial court’s statement of reasons for not providing oral argument on this initial petition for postconviction relief did not overcome the strong presumption in favor of oral argument established in State v. Parker, 212 N.J. 269, 53 A.3d 652 (2012); it is hereby
ORDERED that the petition for certification is granted and the judgment of the Superior Court, Appellate Division is summarily reversed, and the matter is remanded to the trial court for oral argument on defendant’s petition for postconviction relief. Jurisdiction is not retained.